 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   SATOSHI YANAI
     Supervising Deputy Attorney General
 4   SARAH E. BELTON
     LEE SHERMAN (SBN 272271)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6404
 7    Facsimile: (213) 879-7605
      E-mail: Lee.Sherman@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12

13

14   STATE OF CALIFORNIA, ex rel, XAVIER                       3:17-cv-04701-WHO
     BECERRA, in his official capacity as
15   Attorney General of the State of California,   ORDER GRANTING PLAINTIFF STATE
                                                    OF CALIFORNIA’S UNOPPOSED
16                                       Plaintiff, ADMINISTRATIVE MOTION TO
                                                    SHORTEN TIME FOR HEARING AND
17                   v.                             TO SET EXPEDITED BRIEFING
                                                    SCHEDULE ON DEFENDANTS’
18                                                  MOTION TO ALTER OR AMEND
     JEFFERSON B. SESSIONS, in his official         JUDGMENT AND ORDER
19   capacity as Attorney General of the United
     States, et al.,                                Judge:      Honorable William H. Orrick
20                                                  Trial Date: January 28, 2019
                                      Defendants. Action Filed: August 14, 2017
21

22

23          Pursuant to N.D. Cal. Civil Local Rules 6-3 and 7-11, Plaintiff State of California filed an

24   unopposed administrative motion to shorten time for the Court to hear Defendants’ Motion to

25   Alter or Amend Judgment and Order of October 5, 2018, ECF No. 139, and to expedite the

26   briefing schedule on Defendants’ Motion.

27          Having considered Plaintiff’s Administrative Motion to Shorten Time and supporting

28   declaration and documents, and good cause appearing therefore,
                                                           1
      [Proposed] Order Granting Pl.’s Unopposed Admin. Mot. to Shorten Time for Hr’g and to Set Expedited Briefing
                                           Schedule (3:17-cv-04701-WHO)
 1          IT IS HEREBY ORDERED that Plaintiff’s Administrative Motion is GRANTED.

 2   Plaintiff shall file any opposition to Defendants’ Motion on or before October 18, 2018, and

 3   Defendants shall file any reply on or before October 23, 2018. The Court will advance the

 4   November 28, 2018 hearing date to October 26, 2018, at 10:00 a.m.

 5

 6   IT IS SO ORDERED.

 7
     Dated: October 15, 2018
 8                                                              The Honorable William H. Orrick
                                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
      [Proposed] Order Granting Pl.’s Unopposed Admin. Mot. to Shorten Time for Hr’g and to Set Expedited Briefing
                                           Schedule (3:17-cv-04701-WHO)
